220 F.2d 282
UNITED STATES ex rel. John COLLINS, Relator-Appellant,v.Robert A. HEINZE, Warden of California State Prison at Folsom, Respondent-Appellee.
Misc. No. 421.
United States Court of Appeals, Ninth Circuit.
March 9, 1955.

Application for a Writ of Habeas Corpus.
John Collins, in pro. per.
No appearance for respondent-appellee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Collins alleges that he has been denied access to this court because certain documents he forwarded to the court were intercepted by respondent. This court has received the documents.


2
The application is denied.